DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/5/2021, with respect to the rejections and objections of claims 1-10 and 12 have been fully considered and are persuasive.  The rejections/objections of claims 1-10 and 12 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-19 directed to a non-elected invention which was non-elected without traverse.  Accordingly, claims 13-19 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
Regarding claim 1, in the previous Office Action dated 12/28/2020 it was indicated that should all of the subject matter of claims 1 and 11 be incorporated into a single independent claim it would be allowable over the prior art. Claim 1 incorporates all of the subject matter of claims 1 and 11 as previously presented, and is therefore allowable over the prior art.
Claims 2-6, 8-10, and 12 are dependent on claim 1, and are allowable for substantially the same reasons.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/
Primary Examiner, Art Unit 2852                                                                                                                                                                                                        	3/24/2021